                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            WESTERN DIVISION

ZERUDRICK GUY,                               *
                                             *
              Petitioner,                    *
v.                                           *          No. 4:18-cv-00806-SWW
                                             *
WENDY KELLEY, Arkansas                       *
Department of Correction,             *
                                             *
              Respondent.                    *

                                      JUDGMENT

       In accordance with the Court's Order entered this date, judgment is hereby entered

dismissing this petition for writ of habeas corpus without prejudice. The relief sought is

denied. The certificate of appealability is denied.



              IT IS SO ORDERED this 30th day of January, 2019.


                                          /s/Susan Webber Wright
                                          UNITED STATES DISTRICT JUDGE
